—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (R. Goldberg, J.), dated April 22, 1999, which denied her motion, in effect, to vacate a stipulation of the parties, dated February 23, 1999, that she would not make any claim to recover damages for psychological or emotional injuries.
Ordered that the order is affirmed, with costs.
The so-ordered stipulation of the parties dated February 23, 1999, states, among other things, that the plaintiff will make no claim for “psychological or emotional injuries or damages”. The Supreme Court properly determined that under the circumstances of this case, the waiver of the right to recover damages for “psychological injuries” encompasses a waiver of any right to recover damages based on the plaintiff’s alleged loss of the enjoyment of life (see generally, McDougald v Garber, 73 NY2d 246). The plaintiff offered no valid reason to vacate or modify the stipulation. Bracken, J. P., Thompson, Sullivan and Krausman, JJ., concur.